Citation Nr: 0306464	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-08 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of an injury to the right lower extremity, to 
include the right ankle.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 1998 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in June 1993 denied 
the veteran's claims of entitlement to service connection for 
a back disorder and fracture of the right heel.  The veteran 
did not file a timely substantive appeal of the denial of his 
claims, which became final.  See 38 U.S.C.A. § 7105 (West 
2002).  Thereafter, the veteran submitted additional evidence 
in an attempt to reopen his claims.  The RO found that some 
of the additional evidence which the veteran submitted was 
new and material, reopened the claims, and denied the claims 
on the merits.  However, the Board must nevertheless 
determine whether new and material evidence sufficient to 
reopen the claims has been submitted.  See Barnett v. Brown, 
83 F.3d 1380 (1996).

On September 9, 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans' Law Judge 
at the RO.  A transcript of that hearing is of record.

The Board notes that a rating decision in March 2002 denied 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and that the veteran 
filed a notice of disagreement in August 2002.  That claim is 
the subject of the remand portion of this decision.




FINDINGS OF FACT

1.  A rating decision in June 1993 denied entitlement to 
service connection for residuals of an injury to the right 
lower extremity, including fracture of the right heel, and a 
back disorder.

2.  Evidence added to the record since June 1993 is so 
significant that it must be considered in order to fairly 
consider the merits of the veteran's claims.

3.  There is no competent medical evidence relating a current 
disorder of the right lower extremity/right ankle or a 
current disorder of the back to the veteran's period of 
active service.

4.  Arthritis of the right ankle and the back was not 
manifested within one year of the veteran's separation from 
service.


CONCLUSIONS OF LAW

1.  A rating decision in June 1993, which denied entitlement 
to service connection for fracture of the right heel and a 
back disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since June 1993 is new and 
material, and the veteran's claims of entitlement to service 
connection for residuals of an injury to the right lower 
extremity and a back disorder are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Disorders of the right lower extremity, to include the 
right ankle, and the back were not incurred in or aggravated 
by service, nor may arthritis of the right ankle or the back 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking. In 
a January 2003 letter, the Board notified the veteran as 
follows:

Evidence needed to substantiate your attempt to reopen 
a claim for service connection for residuals of an 
injury to the right lower extremity, to include the 
right ankle, would be a medical opinion by a physician 
who has reviewed your available service medical 
records, the statements by former service members which 
you submitted in support of your claim, and the 
pertinent postservice medical records in the claims 
file, to include the report of a VA examination in 
August 1992, that you have a current disorder of the 
right ankle and heel and that such disorder is related 
to the injury to your right lower extremity which you 
claim to have sustained in Korea in 1970 while you were 
on active duty.  Evidence needed to substantiate your 
attempt to reopen your claim for service connection for 
a back disorder would be a medical opinion by a 
physician who has reviewed your available service 
medical records, the statements by former service 
members which you submitted in support of your claim, 
and the pertinent postservice medical records in the 
claims file, to include private medical records showing 
a postservice workplace injury to your back in August 
1985, a diagnosis of a herniated disc at L5-S1 and 
subsequent back surgeries, that you have a current 
disorder of the back and that such disorder is related 
to the injury to your back which you claim to have 
sustained in Korea in 1970 while you were on active 
duty.  It is your responsibility to obtain and submit 
such evidence. 

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's appeal.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of the veteran's separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).   

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5103A has been met. 

In the instant case, the evidence of record in June 1993 
included the veteran's service medical records, postservice 
private treatment records, reports of VA examinations, and a 
report by the National Personnel Records Center (NPRC).

The veteran's service medical records were entirely negative 
for complaints, findings, or diagnoses of any disorders of 
the right lower extremity or back.  The NPRC reported that 
all available service medical records had been provided to 
VA.  

The postservice private treatment records showed that the 
veteran sustained a workplace injury in August 1985 as an oil 
field worker and was diagnosed with a herniated nucleus 
pulposus of the lumbosacral spine.  In January 1986, he 
underwent a right L4-5 laminectomy with opening of lateral 
recess, foraminotomy, excision of herniated disc, and nerve 
root decompression.  In March 1987, he underwent a left L5-S1 
laminectomy with opening of lateral recess, foraminotomy, 
excision of herniated disc, and nerve root decompression.

At a VA psychiatric examination in August 1992, the veteran 
stated that in service he hurt his back but did not report 
it.  He also said that he broke his right ankle in service 
but could not remember how he did it.  At a VA physical 
examination in August 1992, the veteran that in service he 
was riding in an armored personnel carrier when the hatch 
door flipped over and injured his back.  He said that he did 
not report the injury  He also stated that in service in 
Korea in 1969 or 1970 he fractured his right heel, which was 
placed into a cast and healed satisfactorily.  He complained 
of low back pain and slight pain in the right heel.  VA X-
rays of the veteran's right ankle in August 1992 showed no 
abnormality.  X-rays of the lumbar spine were normal.  The 
pertinent diagnoses were residuals of low back injury and 
residuals of right ankle injury.

The rating decision in June 1993 denied entitlement to 
service connection for residuals of a right ankle injury on 
the bases that the service medical records did not show an 
injury to the right ankle and VA X-rays showed a normal right 
ankle.  Service connection for residuals of a back injury 
were denied on the bases that the service medical records did 
not show such an injury and there was no medical evidence of 
a back disorder within one year of the veteran's separation 
from service.

The additional evidence added to the record since June 1993 
includes: duplicate copies of private medical treatment 
records dated in 1985-1987; statements and testimony by the 
veteran; lay statements by 2 men who served on active duty 
with the veteran; and VA treatment records.

The duplicate private treatment records are obviously not 
"new" and thus provide no basis to reopen the veteran's 
claims.

In his written statements and personal hearing testimony, the 
veteran stated that: statements by 2 of his buddies showed 
that did sustain injuries to his back and right ankle in 
service; in service he injured his right ankle when he jumped 
out of an armored personnel carrier; he was told that his 
ankle was broken and it was put in a cast; after service he 
had cortisone shots; his back was injured in service when he 
was hit by the hatch of an armored personnel carrier; after 
service he had 2 operations on his back; he currently had 
back and right ankle disorders which were directly related to 
his inservice injuries; a VA doctor told him that his current 
disabilities and his inservice injuries were related.

The veteran's statements are new but they are not material 
because, as a layman, he is not qualified to offer an opinion 
on a question of medical causation, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992), and a layman's 
statement as to what a doctor purportedly said does not 
constitute medical evidence, see Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

VA X-rays of the veteran's right ankle in July 1999 showed a 
slightly prominent plantar calcaneal tuberosity.  A VA 
outpatient treatment note in November 2001 contained an 
assessment of low back pain, probably sprained his back.  The 
VA records are new but they are not material, because they do 
not relate a current back or right ankle disorder to the 
veteran's service.

In September 1997, statements were received from 2 men who 
served on active duty with the veteran.  G. A. F. stated 
that: in 1970, he was the veteran's platoon sergeant in 
Korea; the veteran had some kind of back injury when the 
hatch of "a track" came loose and hit him in the small of 
his back; he was taken to a medical center and put on light 
duty; and, due to the trouble with the veteran's back, he 
changed the veteran's assignment to driver.  R. L. T. stated 
that: he recalled the veteran being injured twice in Korea; 
one time he injured his foot and was on crutches for a while; 
and the other injury was when he was struck in the back by a 
hatch of an armored personnel carrier.

The Board finds that the statements by G. A. F. and R. L. T., 
which are new, have some probative value as to the basis of 
the prior final denial of the veteran's claims, in that the 
statements tend to show that the veteran had injuries to his 
back and right foot or ankle during his active service.  The 
statements are thus new and material evidence, and the 
veteran's claims for service connection for residuals of an 
injury to the right lower extremity, to include the right 
ankle, and for a back disorder, are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

The Board must next consider the veteran's claims on the 
merits.  In that regard, the Board notes that there is no 
competent medical evidence that any injuries to the veteran's 
right lower extremity and back during his active service were 
anything other than acute and transitory.  In his application 
for compensation or pension received in May 1992, the veteran 
listed postservice treatment for his claimed disabilities 
starting in 1985, which was 15 years after his separation 
from service.  He has not identified any providers of medical 
treatment for his right ankle or back during the years 1970 
to 1985.  The Board notes that the veteran's private 
treatment records show that he sustained a serious 
intercurrent workplace injury to his back in 1985, which was 
diagnosed as a herniated disc.  There is no competent medical 
evidence relating the disc herniation to the incident in 
service which was described by the veteran and his fellow 
service members.  Most significantly, there is no competent 
medical evidence relating a current back disorder or a 
disorder of the right lower extremity/right ankle to any 
incident of the veteran's service.  In January 2003, the 
Board provided the veteran with an opportunity to submit a 
medical opinion in support of his contention that he has 
current back and right ankle disorders related to injuries in 
service, but the veteran did not submit any such medical 
evidence.  The Board concludes that the preponderance of the 
credible evidence of record is against the veteran's claims.  
Entitlement to service connection for residuals of an injury 
to the right lower extremity, to include the right ankle, and 
a back disorder is not established.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
 

ORDER

New and material evidence having been submitted to reopen 
claims of entitlement to service connection for residuals of 
an injury to the right lower extremity, to include the right 
ankle, and a back disorder, the appeal is granted to that 
extent.

Service connection for residuals of an injury to the right 
lower extremity, to include the right ankle, is denied.

Service connection for a back disorder is denied. 





REMAND

As noted in the Introduction of this decision, in August 
2002, the veteran filed a notice of disagreement with the 
denial of his claim for service connection for PTSD.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to that issue.  See 
38 C.F.R. § 19.26 (2002).  Although the Board in the past 
referred such matters to the RO for appropriate action, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the issue of entitlement to service connection 
for PTSD is hereby REMANDED to the RO for the following:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed service connection for PTSD.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12, Vet. App. 238 (1999).  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



